Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Regarding the independent claims, the best available prior art of the Okada (U.S. Patent No. 4,687,981},
Rodesch (U.S. Patent No. 5.938 579) Seibert (U.S. Patent No. 6,174,234) and Majima (U.S. PGPUB
200841128547} (all previously on the record), fails to disclose either singularly, in combination with one another, or in combination with other prior art, the limitation of “transmit the motor control signal to the inverter, the motor control signal causing the inverter to activate the stator and rotate the rotor, thereby causing the reel to rotate and display one or more symbols of the plurality of symbols during the wagering game.” For these reasons, the claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715